DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “providing voice guidance to said user regarding how to provide inputs”; Applicant’s specification includes a similar recitation in paragraph [0037].  Applicant’s original disclosure has not clearly set forth the phrase “voice guidance” on “how to provide an input” (e.g., instruction on how to provide an input).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,5-6,8-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chari (US 2015/0379895 A1) in view of Robinson (US 2015/0331528 A1).
Re claims 1, 16:
1. Chari teaches a tactile display apparatus for displaying information received from a computerized device (Chari, Abstract), comprising: 
a) an array of tactile pins that can be pushed to one or more levels to protrude above a rigid surface and pulled below said rigid surface, via holes in said surface, by one or more actuators, said tactile pins, when protruding above said surface, are being capable of representing said information in the form of tactile pixels that create embossed images above said surface (Chari, fig. 13 shows a plurality of tactile pins above and below the rigid surface (308); [0078], “The row motors 262 spin in forward or reverse direction depending on which pin nut assembly 252 needs to be raised or lowered, and by an amount commensurate with the height to which the pin nut assembly 252 needs to be raised”; [0071[, “cylindrical holes 240”; Abstract, “Actuators are received within the plurality of hollow actuator chambers and drive shafts are received with the hollow shaft members”; fig. 2; [0073], “The transparent conductor senses the presence and degree of a touch on the top surface 108 … a transparent conductor coats a touchable surface of the hollow pins 108”); 
b) one or more actuators, connected to each of said tactile pins, and being capable of individually controlling the movement of each tactile pin and holding each said tactile pins in a desired level (Chari, 
c) a controller consisting of a processor, a memory and dedicated software (Chari, figs. 1A – 1B; [0041]), for: 
c.1) converting information to be displayed that is received from said computerized device, to activation signals (Chari, figs. 1A – 1B, 32; [0041], “depicts signals, including graphic output signals 32, motor or actuator drive signals 34, dot matrix engagement signals 36, and tactile input signals 38”; [0044]); 
c.2) activating said actuators, by said activation signals, to individually control the level of each tactile pin (Chari, [0079], “the tactile graphic display 24 has the ability to control and vary the height of the pin nut … the height of the dots 82 on the dot matrix 28”), such that tactile pins that protrude above said rigid surface and the remaining tactile pins being below said rigid surface will represent the information to be displayed (Chari, figs. 1A – 1B; fig. 2; [0041]; [0044], “The control and interface module 26 receives the output signals 32 from the graphic device 22 and processes the signals 32 to produce motor or actuator drive signals 34 that are output to the drive motors 120”); 
c.3) holding all tactile pins in place, as long as the information to be displayed has not been changed (Chari, [0078], “refresh the entire display representation 30 presented on the dot matrix 28”; fig. 2); and 
c.4) whenever receiving, from said computerized device, updated information to be displayed, refreshing the displayed information by updating the level of each tactile pin, such that tactile pins that protrude above said rigid surface and the remaining tactile pins being below said rigid surface will represent said updated information (Chari, [0079], “the tactile graphic display 24 has the ability to control and vary the height of the pin nut … the height of the dots 82 on the dot matrix 28”), such that tactile pins that protrude above said rigid surface and the remaining tactile pins being below said rigid surface will represent the information to be displayed (Chari, figs. 1A – 1B; fig. 2; [0041]; [0044], “The control and interface module 26 receives the output signals 32 from the graphic device 22 and processes the signals 32 to produce motor or actuator drive signals 34 that are output to the drive motors 120”; [0078], “refresh the entire display representation 30 presented on the dot matrix 28”).

16.  Chari teaches a tactile computerized device which comprises a tactile interface apparatus for displaying information and receive inputs from a user (Chari, Abstract; [0073], “The transparent conductor senses the presence and degree of a touch on the top surface 108”) comprising: 
a) a touchscreen for receiving inputs from said user and for displaying visual data (Chari, Abstract; [0073], “The transparent conductor senses the presence and degree of a touch on the top surface 108”; [0047], “a visual representation corresponding to the input signals 38 is presented on a display screen associated with the graphic device 22”); 
b) an array of tactile pins that can be pushed to one or more levels to protrude above and pulled below, via holes, by one or more actuators, said tactile pins, when protruding above, are being capable of representing said information in the form of tactile pixels that create embossed images above (Chari, fig. 13 shows a plurality of tactile pins above and below (308); [0078], “The row motors 262 spin in forward or reverse direction depending on which pin nut assembly 252 needs to be raised or lowered, and by an amount commensurate with the height to which the pin nut assembly 252 needs to be raised”; [0071[, “cylindrical holes 240”; Abstract, “Actuators are received within the plurality of hollow actuator chambers and drive shafts are received with the hollow shaft members”; fig. 2; [0073], “The transparent conductor senses the presence and degree of a touch on the top surface 108 … a transparent conductor coats a touchable surface of the hollow pins 108”); 
c) one or more actuators, connected to each of said tactile pins, and being capable of individually controlling the movement of each tactile pin and holding each said tactile pins in a desired level (Chari, [0079], “the tactile graphic display 24 has the ability to control and vary the height of the pin nut … the height of the dots 82 on the dot matrix 28”; fig. 2); 
d) a controller consisting of a processor, a memory and dedicated software (Chari, figs. 1A – 1B; [0041]), for: 
d. 1) converting information to be displayed that is received from said computerized device, to activation signals (Chari, figs. 1A – 1B, 32; [0041], “depicts signals, including graphic output signals 32, motor or actuator drive signals 34, dot matrix engagement signals 36, and tactile input signals 38”; [0044]); 

d.3) holding all tactile pins in place, as long as the information to be displayed has not been changed (Chari, [0078], “refresh the entire display representation 30 presented on the dot matrix 28”; fig. 2); 
d.4) whenever receiving, from said computerized device, updated information to be displayed, refreshing the displayed information by updating the level of each tactile pin, such that tactile pins that protrude above said touchscreen and the remaining tactile pins being below said touchscreen will represent said updated information (Chari, figs. 1A – 1B; fig. 2; [0041]; [0044], “The control and interface module 26 receives the output signals 32 from the graphic device 22 and processes the signals 32 to produce motor or actuator drive signals 34 that are output to the drive motors 120”; [0078], “refresh the entire display representation 30 presented on the dot matrix 28”); 
e) transmitting visual information received from said computerized device to each state of tactile pins; and (Chari, figs. 1A – 1B, 32; [0041], “depicts signals, including graphic output signals 32, motor or actuator drive signals 34, dot matrix engagement signals 36, and tactile input signals 38”; [0044]; [0047], “a visual representation corresponding to the input signals 38 is presented on a display screen associated with the graphic device 22”); and 
f) following groping of protruding tactile pins, receiving inputs from the user in the form of touching a desired location on said touchscreen (Chari, [0073], “The transparent conductor senses the presence and degree of a touch on the top surface 108 … a transparent conductor coats a touchable surface of the hollow pins 108”). 

Chari teaches a touch surface capable of registering an input from the user [0073], “The transparent conductor senses the presence and degree of a touch on the top surface 108 … a transparent conductor coats a touchable surface of the hollow pins 108”).  Chari does not explicitly disclose a rigid surface or a) a touchscreen for receiving inputs from said user and for displaying visual data.   Chari does not explicitly disclose transmitting visual information received from said computerized device to said touchscreen, which corresponds to each state of tactile pins.

Robinson teaches a system includes a display of a device may visually render representations of keys and a tactile layer may render tactile representations of the keys (Robinson, Abstract).  Robinson further teaches: 
a rigid surface  (Robinson, [0048], “consider indium tin oxide as a transparent conducting oxide … a component such as the component 354 may be transparent and include one or more transparent conductors” – component 354 made by indium tin oxide is a rigid surface);
a) a touchscreen for receiving inputs from said user and for displaying visual data (Robinson, fig. 2, 244; fig. 4, “Render Visual”; [0022] – [0024], “the display 140 may be a touch-sensitive display.  Such a display may be configured with circuitry to sense touch via a finger, a stylus 109, etc.”, “LCD”) 
b) an array of tactile pins that can be pushed to one or more levels to protrude above said touchscreen … via holes in said surface, by one or more actuators, said tactile pins, when protruding above said surface, are being capable of representing said information in the form of tactile pixels that create embossed images above said surface (Robinson,; [0029], “a base layer may be the display 140”; figs. 1 and 3 show transparent layer (154, 354), a tactile member/pin (157, 360) and a display layer (140, below 352)); 
 f) following groping of protruding tactile pins, receiving inputs from the user in the form of touching a desired location on said touchscreen (Robinson, [0065], “visual icon may be rendered at a corresponding position on the display 740 where the icon 725 is rendered tactilely over the visual icon”; [0079], “renders characters to the touch-sensitive display and that renders corresponding braille characters to the tactile braille panel”; fig 2 shows image “North Carolina” corresponding braille pins).

Therefore, in view of Robinson, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tactile display apparatus described in Chari, by  providing a display of a device may visually render representations and a tactile layer may render tactile representations as taught by Robinson, since rendering visual information can assist an individual that may have limited vision (Robinson, [0055]) or normal vision (Robinson, [0063]).  A tactile interface that can render information tactilely for understanding by those that may be visually impaired (Robinson, [0016]).  A touch-sensing circuitry to allow for input via touching of the display and/or the tactile panel (Robinson, [0019]). 

Re claim 2:
2. A tactile display apparatus according to claim 1, in which the computerized device is selected from the group of: a desktop computer; a laptop; a tablet; a smartphone (Chari, [0043]).

Re claims 5 - 6:
5. A tactile display apparatus according to claim 1, in which the information to be displayed, received from a computerized device, is in the form of video signals (Chari, fig. 1A; [0041], “graphic output signals 32”; [0078], “refresh the entire display representation 30 presented on the dot matrix 28”).

6. A tactile display apparatus according to claim 1, in which the displayed information is textual, graphical or a combination thereof (Chari, fig. 2).

Re claim 8:
8. A tactile display apparatus according to claim 1, in which the protruding pins serve as “tactile pixels” representing the information to be displayed (Chari, [0096], “different colored pixels of a graphic display”).

Re claim 9:


Re claim 10:
10. A tactile display apparatus according to claim 1, in which different levels of pins are used to: create a sense of different colors; create gradual change of the height, to thereby create a sense of three-dimensional objects; represent curvatures of graphic information (Chari, fig. 2; [0096], “a cam may be oscillated such that a corresponding shaft and pin may oscillate up and down so as to provide additional information to a user (such would be provided by, e.g., different colored pixels of a graphic display)”; [0079], “the tactile graphic display 24 has the ability to control and vary the height of the pin nut assembly 252”; the various heights of the pins creates a 3D representation of image).

Re claim 11:
11. A tactile display apparatus according to claim 1, in which the rigid surface is a touchscreen, which is connected to the computerized device and form a tactile interface apparatus, which is adapted to: b) following groping of protruding tactile pins, receive inputs from the user in the form of touching a desired location (Chari, [0073], “The transparent conductor senses the presence and degree of a touch on the top surface 108 … a transparent conductor coats a touchable surface of the hollow pins 108”). 

Chari does not explicitly disclose the rigid surface is a touchscreen, which is connected to the computerized device and form a tactile interface apparatus, which is adapted to: a) display visual information received from said computerized device.   

Robinson teaches a system includes a display of a device may visually render representations of keys and a tactile layer may render tactile representations of the keys (Robinson, Abstract).  Robinson further  tactile display apparatus according to claim 1, in which the rigid surface is a touchscreen (Robinson, [0048], “consider indium tin oxide as a transparent conducting oxide … a component such as the component 354 may be transparent and include one or more transparent conductors” – component 354 made by indium tin oxide is a rigid surface), which is connected to the computerized device and form a tactile interface apparatus, which is adapted to: a) display visual information received from said computerized device; and b) following groping of protruding tactile pins, receive inputs from the user in the form of touching a desired location on said touchscreen (Robinson, [0065], “visual icon may be rendered at a corresponding position on the display 740 where the icon 725 is rendered tactilely over the visual icon”; [0079], “renders characters to the touch-sensitive display and that renders corresponding braille characters to the tactile braille panel”; fig 2 shows image “North Carolina” corresponding braille pins).  Therefore, in view of Robinson, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tactile display apparatus described in Chari, by  providing a display of a device may visually render representations and a tactile layer may render tactile representations as taught by Robinson, since rendering visual information can assist an individual that may have limited vision (Robinson, [0055]) or normal vision (Robinson, [0063]).  A tactile interface that can render information tactilely for understanding by those that may be visually impaired (Robinson, [0016]).  A touch-sensing circuitry to allow for input via touching of the display and/or the tactile panel (Robinson, [0019]). 

Re claim 12:
Chari does not explicitly disclose a voice controller.  Robinson teaches 12. A tactile interface apparatus according to claim 11, further comprising a voice controller, for: providing voice feedback to the user regarding inputs be provided or his location on the touchscreen; providing voice guidance to said user regarding how to provide inputs (Robinson, [0056], “where an individual touches a rendered braille character for "G", the device may generate a signal responsive to the touch and cause audio circuitry to render the sound "G"”; [0059], “such information may be converted to a speed play signal for audio where the audio corresponds to a braille-to-audio transformation. For example, where "The dog" is rendered in braille, touching of the braille at a touch rate may cause audio of "the dog" to be rendered at a 

Re claim 14:
Chari does not explicitly disclose a virtual button.  Robinson teaches the limitation: a tactile interface apparatus according to claim 11, in which the tactile pins define tactile contour lines of a virtual key of a keyboard or a virtual button (Robinson, fig. 8; [0060]).  Therefore, in view of Robinson, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus described in Chari, by providing the virtual tactile buttons as taught by Robinson, in order to provide visually impaired individuals access to various applications executable. For example, a visually impaired individual to access and interact with a music playing application via a plurality of tactile controls (Robinson, [0018]).

Re claim 15:
15. A tactile interface apparatus according to claim 14, in which the tactile pins inside the contour lines are controlled to define a symbol representing one of the following: graphical information; textual information; Braille characters; ELIA FRAMES™ characters; programmable shortcuts; tactile toolbar; tactile keys of a virtual keyboard (Chari, fig. 2).

Re claim 17:
17. The tactile computing device according to claim 16, implemented as: a desktop device; a mobile phone; a portable computer; a laptop computer; a notebook; a tablet (Chari, [0043]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chari (US 2015/0379895 A1) in view of Robinson (US 2015/0331528 A1) as applied to claim 1 above, and further in view of Kajino et al. (US 2004/0110562 A1).
Re claim 3:
Chari does not explicitly disclose a tactile display apparatus according to claim 1, further comprising controllable holders for holding the tactile pins in place by applying lateral force on said tactile pins, as long as the information to be displayed has not been changed.  Kajino teaches a braille display apparatus include a tactile pin holding apparatus for holding plural pins.  Kajino further teaches a comprising controllable holders for holding the tactile pins in place by applying lateral force on said tactile pins, as long as the information to be displayed has not been changed (Kajino, fig. 4; fig. 6; fig. 8; i.e., fig. 24; [0220], “as apparent from FIG. 24, the elastic holding member 4 (plate spring) is so designed, with respect to its shape and fixation manner thereof to the inner cylindrical member, that its pin holding force against the movement of the pin to the direction to the second position (namely against finger pressing force to the pin) is greater than its pin holding force against the movement of the pin to the opposite direction”). Therefore, in view of Kajino, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus described in Chari, by providing the holding pins as taught by Kajino, since Kajino suggest low holding force is in that the force by each actuator for moving the pin up-and-down relative to the tactile surface can be made small, whereby the actuator can be reduced in size and its power consumption, and the entire apparatus can also be reduced in size, weight and cost (Kajino, [0103]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chari (US 2015/0379895 A1) in view of Robinson (US 2015/0331528 A1) as applied to claim 1 above, and further in view of Prince et al. (US 2002/0106614 A1).
Re claim 4:
Chari does not explicitly disclose the tactile display include a MEMS.  Prince teaches a refreshable display system with a flexible surface, with one application being a refreshable Braille display systems for use as a monitor for computer systems (Prince, Abstract).  Prince further teaches a tactile display apparatus according to claim 1, in which the actuators and controllable holders are implemented by Micro Electronic Mechanical Systems (MEMS) (Prince, [0031]-[0036]).  Therefore, in view of Prince, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus described in Chari, by providing the MEMs tactile display as taught by Prince, since Prince suggests the use of module microcontrollers simplifies the overall control system, reduces the total computational power needed in a single processor, and allows the Braille dots to be operated at a rapid refresh rate. The refresh rate is the amount of time it takes for a Braille dot to extend and retract (Prince, [0044]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chari (US 2015/0379895 A1) in view of Robinson (US 2015/0331528 A1) as applied to claim 1 above, and further in view of Ishmael et al. (US 2002/0158836 A1).
Re claim 7:
Chari teaches a tactile display apparatus according to claim 1, in which the displayed information includes: contour lines of graphical objects; a combination of contour lines of graphical; grids of a graph and graphical data segments (Chari, fig. 2; [0042]).  Chari does not explicitly disclose a tactile display apparatus according to claim 1, in which the displayed information includes: textual characters contained therein and bars of a histogram (Chari, fig. 2; [0042]).  Chari does not explicitly disclose textual characters and bars of a histogram.  Ishmael et al. (US 2002/0158836 A1) teaches the displayed information includes bars of a histogram (Ishmael, [0049]).   Robinson teaches the displayed information includes textual characters (Robinson, [0002]).   Therefore, in view of Robinson and Ishmael, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus described in Chari, by providing textual characters and histogram, in order to provide visually impaired individuals access to various applications executable. For example, a visually impaired .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chari (US 2015/0379895 A1) in view of Robinson (US 2015/0331528 A1) as applied to claim 11 above, and further in view of Benali-Khoudja et al. (US 2008/0246737 A1).
Re claim 13:
Chari does not explicitly disclose a touchpad.  Benali-Khoudja teaches an apparatus/ method of transmitting tactile information to a tactile display with a touch plate containing pads (Benali-Khoudja, Abstract).  Benali-Khoudja further teaches a tactile interface apparatus according to claim 11, in which the tactile pins define tactile contour lines of a touchpad, in which the user can drag his finger to emulate movements of a mouse cursor (Benali-Khoudja, [0070], “each of the tactile pads together forming the touch pad with the touch area keeps the same state”; fig. 3D; [0112]).  Therefore, in view of Benali-Khoudja, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus described in Chari, by providing the touch pad as taught by Benali-Khoudja, in order to provide an interface for a visually impaired individual to interact with a computer. 

Claims 18 – 19 rejected under 35 U.S.C. 103 as being unpatentable over Chari (US 2015/0379895 A1) in view of Robinson (US 2015/0331528 A1) as applied to claim 15 above, and further in view of Califorrniaa (US 20180342176 A1).
Re claim 18:
Chari teaches 18. A tactile interface apparatus according to claim 15, in which a predetermined cluster of tactile pins is controlled to: a) protrude from the rigid surface, to form a tactile object (Chari, fig. 2).  Chari teaches 19. A tactile interface apparatus according to claim 18, in which the moving cluster is used to: represent moving tactile objects and represent different colors by different moving patterns (Chari, [0096], “a cam may be oscillated such that a corresponding shaft and pin may oscillate up and down so as to 

Chari does not explicitly disclose b) move as a propagating wave by actuating different pins over time in a desired direction, while keeping the cluster form unchanged. Chari does not explicitly disclose 19. A tactile interface apparatus according to claim 18, in which the moving cluster is used to: guide the user from one location of the screen to another location; represent moving tactile objects in gaming application and computer games.  

Califorrniaa taches a tactile display for displaying members of a character set electronically in a format for use by blind, deafblind, dyslexic, illiterate, and other persons with disabilities, including a Braille format (Califorrniaa, Abstract).  Califorrniaa teaches b) move as a propagating wave by actuating different pins over time in a desired direction, while keeping the cluster form unchanged (Califorrniaa, Abstract, “The lateral propagation takes the form of a transverse wave of pins which are raised and lowered in sequence”).  Califorrniaa teaches guide the user from one location of the screen to another location; represent moving tactile objects in gaming application and computer games (Califorrniaa, [0171], “various learning game”; [0126], “6 remains at a fully raised height while it is being propagated, so there is less wobble and more consistency in the feeling of the dot 6 as it moves laterally under the finger”).  Therefore, in view of Califorrniaa, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus described in Chari, by providing the propagating wave and game, since the propagating wave can convey a wide variety of haptic information. For example, the pins of a linear pattern can sweep back and forth to indicate a direction to or fro. To give another example, the pins of a linear pattern can indicate progress in the manner of a progress bar, for example, to indicate the percentage of a distance remaining. To give yet another example, the pins of a circular pattern can rotate to indicate a degree of rotation (Califorrniaa, [00324]).  Furthermore, one of an ordinary skill in the art would have tactile display device in gaming application to provide entertainment for visually impaired individuals. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715